MacLEAN, J.
(dissenting). According to the testimony of the plaintiff he was not on crossing at- street, but below the crossing, so that, when he crossed Broadway from west to east in that neighborhood, he may not be said to have been where the driver of the defendant should have expected him to be. If “there was nothing to obstruct the driver’s view, and he was apprised of the plaintiff’s attempt to cross the street,” the same may be said of the plaintiff, who testified that he looked, but did not see, the cab until it was upon him. When the driver first saw the plaintiff, he was upon him; the driver testifying that he did not see the plaintiff until he stepped behind a south-bound car in front of his horses. The evidence is conflicting as to whether the car was south-bound or north-bound, but not conflicting that a car was there, which plaintiff allowed to pass before he attempted to cross at the point where he was knocked down. If it was north-bound, as plaintiff testified, it is more than probable that it obscured his view, being immediately athwart his path. The determination herein, to stand, must stand, if at all, upon an obligation on the part of the driver to exercise greater care than the plaintiff himself. That, however, is not the law.
The judgment should be reversed, and a new trial ordered, with costs to the appellant to abide the event.